Case: 3:20-cv-00224-NBB-RP Doc #: 3-7 Filed: 07/31/20 1 of 1 PagelD #: 44

Cynthia Palmer

From: John F. Rash <mr.rash@gmail.com>
Sent: Tuesday, July 7, 2020 2:11 PM

To: Icarwyle@lafayettecoms.com
Subject: Outdoor art display Aug 8

Lisa

I was given your contact by Wayne Andrews from the arts council
concerning obtaining a permit for us to set up an evening art installation on
the courthouse property on the evening of August 8th, the same night as the
YAC Fringe Festival. I have several artists who would like to project onto
screens as well as the existing courthouse property. We've done this one the
square several times in the past few years and would like the opportunity to
use the courthouse area this year due to COVID-19 so that it can be viewed
by cars driving by or people parked in the adjacent spaces around the square.
Please let me know the process for the permit and if there is a cost
associated. I can also provide photos of our previous events if needed.
Thank you

John Rash

Filmmaker / Photographer

www.johnrash.com
336.303.0360
